95 F.3d 1157
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Roland C. DENT, Petitioner-Appellant,v.Tana WOOD, Respondent-Appellee.
No. 95-35698.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 19, 1996.

Before:  BROWNING, SCHROEDER and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Roland C. Dent, a Washington state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 habeas petition.  Following a jury trial, Dent was convicted of conspiracy to commit first degree murder.  Dent contends that the trial court's "substantial step" jury instruction:  (1) violated the Due Process Clause by retroactively broadening the definition of conspiracy under Wash.Rev.Code § 9A.28.040(1), (2) relieved the government of its burden of proving a conspiracy under Wash.Rev.Code § 9A.28.040(1), (3) enabled the jury to find Dent guilty without deciding all the elements of the offense, (4) enabled the government to convict Dent of conspiracy without sufficient evidence of "more than mere preparation," and (5) retroactively made Dent's innocent conduct a crime.  We have jurisdiction under 28 U.S.C. § 2253 and we review de novo.   Calderon v. Prunty, 59 F.3d 1005, 1008 (9th Cir.1995).  We affirm.


3
We affirm for the reasons stated in the district court's order adopting the Report and Recommendation, which fully and fairly addressed each of Dent's claims.


4
Because we affirm the denial of relief under the former version of 28 U.S.C. § 2254, we do not consider whether the Antiterrorism and Effective Death Penalty Act of 1996 applies to this appeal.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3